DETAILED ACTION
The following is a first action on the merits of application serial no. 16/427386 filed 5/31/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 9/14/21, 10/30/19 and 5/31/19 have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-“a position setting mechanism (generic placeholder)………supporting the input member in a displaceable manner (function)” in claim 1.
-“a restriction unit (generic placeholder)……….restricts displacement of the input member…..(function)” in claim 7.
-“an actuator mechanism (generic placeholder)………moves the input member from the activation position………(function)” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ichikawa et al 10222796.  As to claim 1, Ishikawa discloses a shift selector device for a vehicle including an automated travel system allowing automated travel of the vehicle instead of a driver (autonomous) and to which a selection operation of selecting a shift position is input, the shift selector device comprising: an input member (9) to which the selection operation is input; a position setting mechanism that defines a movable range of the input member while supporting the input member in a displaceable manner (as shown in 5A, 5B, column 8, lines 23-31), where a plurality of the shift positions (as shown on console of 9 in Figures 5A, 5B) and at least one activation position linked to a control function of the automated travel system allowing the automated travel of the vehicle along a road are disposed in the movable range (column 12, lines 36-51, functions can be a triggered engage mode and an automatic engaged mode); and an activation controller (16) that, when the activation position is selected by displacement of the input member, outputs an activation instruction for instructing the control function of the automated travel system linked to the activation position to be activated (column 12, lines 56-61).

As to claim 2, wherein: the automated travel system is capable of activating a plurality of the control functions (triggered mode and automatic mode); and a plurality of the activation positions respectively linked to the control functions are disposed in the position setting mechanism (column 8, lines 23-31; D position for triggered mode and A position for automatic mode).

As to claim 6, wherein the activation position branches from a drive range that is one of the shift positions in the movable range defined by the position setting mechanism (column 12, lines 42-43 describes that D position is used to determine setting triggered mode).

As to claim 9, wherein: a switch device (7a) is disposed at a position of the vehicle that is different from a position of the input member; and the automated travel system starts an operation of the control function activated by selecting the activation position based on an operation input to the switch device (column 12, lines 20-31).

Allowable Subject Matter
Claims 3-5, 7, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 3 in combination with claims 1 and 2)…….wherein the functions include an upper control function having more types of driving operations than in a lower control function or driver required to do less task during traveling in lower function and in combination with limitations as written in claim 3.
-(as to claim 7 in combination with claim 1)……a restriction unit that restricts displacement of the input member linked to the control function when the function is not available and in combination with the limitations as written in claim 7.
-(as to claim 8 in combination with claim 1)……..an actuator mechanism that moves the input member from the activation position linked to the function to another activation position and shift position when the active function stops or is going to stop and in combination with the limitations as written in claim 7.
-(as to claim 10 in combination with claim 1)………a switch device disposed at a different position from the input member, the system starts operation of the function activated by selecting the position based on input to the device and the system does not operate the function linked to the position when unavailable, even when operation is input to the device and in combination with the limitations as written in claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-WO2013117309A1 discloses a shift selector device that seems to meet claim 1, but doesn’t explicitly describe an activation controller. WO discloses an input member (56) displaceably moveable within a position setting mechanism (Figure 5) where a plurality of shift positions (via 58) and at least one activation position linked to a control function (manual, semiautomatic, full automatic and autonomous, page 9, lines 2-3 in translation).
-Lind et al 20150283998 which is cited IDS prior art, discloses a shift selector device having an input member (4) and shows that it is well known in art to provide a plurality of control functions (abstract) for an automated travel system.
-Desnoyer et al 9821817 (column 4, lines 18-24) and DE102012002303B4 (page 7, lines 37-47 in translation) both describe shift selector devices and shows that it is well known in the art to engage an autonomous control function via a moveable displaced input member.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        June 4, 2022